DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grabham [US 20170011605 A1] in view of Akselrod et al [US 20170091711 A1].
As for claim 2¸Grabham discloses a monitoring system for a property (paragraph 0016) that is configured to:
receive, from a connected scale device, data indicating a weight on the connected scale device (paragraphs 0016 and 0029);
after determining the weight on the connected scale device, receive, from the connected scale device, a decreased weight on the connected scale device, the decreased weight being a portion of the expected weight (paragraph 0035); and
based on the decreased weight on the connected scale device, perform a monitoring
system operation (paragraphs 0035-0036 and 0040-0041).
	Grabham does not specifically disclose determining that the weight on the connected scale device is within a range of an expected weight. In an analogous art, Akselrod discloses a system configured to determine that the weight on a connected scale device is within a range of an expected weight (paragraph 0020); 
Having each of the references on hand, it would have been obvious to the skilled artisan to modify Grabham to receive an expected weight and to monitoring whether the weight of the package is consistent with the expected weight as suggested by Akselrod.  Since, Grabham already discloses that it monitors increases and decreases in the weight on the connected scale, the teachings of Akselrod would have allowed the system to be more accurate and to possibly determine which packages had been moved and/or tampered with.
As for claim 3, the monitoring system is configured to perform the monitoring system operation by providing an image of the connected scale device to a user device of a resident of the property (Grabham, paragraphs 0031 and 0041).
As for claim 4¸ the monitoring system is configured to perform the monitoring system operation by providing a notification of the decreased weight to a user device of a resident of the property (see claim 2 above, Grabham paragraph 0035).
	As for claim 5, neither Grabham nor Akselrod specifically discloses the monitoring system is configured to determine that an item partially fell off the connected scale device based on the decreased weight on the connected scale device.  However, Grabham shows that a camera is configured to determine if the weight on the connected scale changes.  If an item partially falls and thus the weight decreases, the system would send video evidence to the owner.  As such, the owner would be able to visually verify that the item had partially fallen off the connected scale device.  These teachings read on the claimed limitations.
Claims 6-8 are interpreted and rejected using the same reasoning as claim 5 above.
As for claim 10, Grabham discloses receiving a disarm code; comparing the disarm code to a stored disarm code that disarms the monitoring system while the monitoring system is in an armed state; and based on the disarm code matching the disarm code that disarms the monitoring system while the monitoring system is in an armed state, disarming the connected scale device (paragraphs 0037-0038).
As for claim 11, Grabham discloses wherein the monitoring control unit is configured to:
receive image data from a camera in the vicinity of the connected scale device;
compare the image data to a stored image; and
disarm the connected scale device based on the image data matching the stored image
(paragraphs 0037-0038, Grabham discloses that biometric data or some other form of code could be used for disarming the system. Since the system makes use of a camera, it would have been obvious to the skilled artisan to make use of the camera for receiving biometric data from a user. The skilled artisan would have had good reason to pursue the known options for providing biometric data or some sort of secure code to the system that was within his/her technical grasps at the time of filing the instant application.).
Claim 12 is interpreted and rejected using the same reasoning as claim 2 above.
Claims 13-18 are interpreted and rejected using the same reasoning as claims 3-8 above.
Claims 20-21 are interpreted and rejected using the same reasoning as claims 10-11 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grabham [US 20170011605 A1] in view of Akselrod et al [US 20170091711 A1] as applied to the claims above and further in view of Harrison et al [US 9508239 B1].
As for claim 9, Grabham is silent on the shipping notification with expected delivery and expected weight.  In an analogous art, Harrison discloses that it was known to receive a shipping notification that indicates an expected delivery of a package and the weight of the expected
package; compare the weight of the package placed on the connected scale device to the weight of the expected package; communicate, to a user device of a resident of the property, a notification indicating that the connected scale device received the expected package (column 15, lines 45-62).
Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Grabham to include the teachings of Akselrod and Harrison so that the device could be configured to verify delivery of the correct package and also to account for small fluctuations in package weight caused by environmental conditions during delivery.
Claim 19 is interpreted and rejected using the same reasoning as claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references disclose item monitoring and alarm systems that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684